     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2619 Page 1 of 22



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     MANUELA FARINAS,                                     Case No.: 19-CV-1760-GPC-WVG
12                                         Plaintiff,
                                                            REPORT AND
13     v.                                                   RECOMMENDATION ON CROSS-
                                                            MOTIONS FOR SUMMARY
14     ANDREW SAUL, Commissioner of
                                                            JUDGMENT
       Social Security,
15
                                        Defendant.
16
17
18
19            On November 15, 2013, Manuela Farinas (“Plaintiff”) filed her initial application
20     for Social Security Disability Insurance under Title II of the Social Security Act (“Title II”
21     or “Act”). (AR 21; 158.) On March 19, 2014, Plaintiff renewed her request for Title II
22     benefits after Andrew Saul, Commissioner of Social Security, (“Defendant” or
23     “Commissioner”) denied Plaintiff’s initial application. (AR 158; 186.) Defendant again
24     denied Plaintiff’s application on June 19, 2014. (AR 190.) Plaintiff sought further
25     administrative relief by appealing Defendant’s decision to the Appeals Council. (AR 175;
26     253.) On July 15, 2019, after a series of administrative proceedings, the Appeals Council
27     finalized the Administrative Law Judge’s (“ALJ”) decision that Plaintiff was not disabled
28     under Title II. (AR 1-8.) By doing so, the Appeals Council denied Plaintiff Title II benefits.

                                                        1
                                                                                  19-CV-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2620 Page 2 of 22



 1     (Id.) This litigation followed. Before this Court are Plaintiff and Defendant’s (“Parties”)
 2     cross-motions for summary judgment. For the reasons below, the Court RECOMMENDS
 3     that Plaintiff’s summary judgment motion be DENIED and Defendant’s summary
 4     judgment motion be GRANTED.
 5         I.      PROCEDURAL HISTORY
 6              On November 15, 2013, Plaintiff protectively filed her initial application for
 7     disability benefits under Title II of the Social Security Act1. (AR 21; 158.) In doing so,
 8     Plaintiff identified June 15, 2011 as the onset of her disabling condition, which she
 9     described as lower back problems and an injury to her left knee. (Id.) Plaintiff reported in
10     her application that, since June 15, 2011, she had not worked as a result of her disabling
11     condition. (AR 101.) On March 19, 2014, Defendant denied Plaintiff’s application for Title
12     II benefits based on a finding of non-disability. (Id.; AR 158.)
13              On March 24, 2014, Plaintiff requested reconsideration for Title II benefits. (AR
14     186.) On June 19, 2014, Defendant affirmed its March 19, 2014 decision denying Title II
15     benefits. (AR 190.) On July 7, 2014, Plaintiff requested a hearing before an ALJ; Defendant
16     granted Plaintiff’s request on July 21, 2014. (AR 192-198.) On May 24, 2016,
17     Administrative Law Judge Eric V. Benham (“ALJ”) convened a hearing on Plaintiff’s
18     matter. (AR 212-217.) On September 19, 2016, the ALJ issued his Notice of Decision and
19     found Plaintiff was not disabled within the meaning of Title II. (AR 158-168.) Consistent
20     with the ALJ’s Notice of Decision, Defendant again denied Plaintiff’s application.
21              On November 11, 2016, Plaintiff appealed the ALJ’s decision and sought
22     administrative relief from the Appeals Council. (AR 175; 253.) On July 31, 2017, the
23     Appeals Council vacated the ALJ’s decision and remanded Plaintiff’s case to the ALJ for
24     resolution of three specific issues:
25
26
       1Prior to the proceedings referenced throughout this Report and Recommendation, Plaintiff filed an
27     earlier application for Title II benefits on June 19, 2012. (AR 158.) The Commissioner denied that
       application on October 31, 2012. (Id.) Plaintiff did not file a request for reconsideration. (Id.) These
28     earlier proceedings in 2012 do not inform the Court’s recommendations herein as they are not at issue.

                                                           2
                                                                                            19-CV-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2621 Page 3 of 22



 1                 (1) “The hearing decision indicates that the claimant has severe mental
 2                 impairments but does not contain rationale for B and C criteria rated using the
 3                 special technique described in 20 CFR 404.1520(a);”
 4                 (2) “The residual functional capacity should address the claimant’s maximum
 5                 ability to perform work related activities such as her ability to perform simple,
 6                 detailed, and complex tasks (Social Security Rule 96-8p);” and
 7                 (3) “On April 26, 2016, approximately a month prior to the hearing, 736 pages
 8                 [of] medical records document [were] submitted into the F section of the
 9                 electronic file. The Administrative Law Judge did not enter this evidence into
10                 the record, consider it, or label it as duplicative.” (AR 174-176.)
11           On remand, the ALJ convened a hearing on Plaintiff’s case on March 29, 2018. (AR
12     21; 42-70.) On September 5, 2018, the ALJ issued his second and final Notice of Decision.
13     As before, the ALJ found Plaintiff was not disabled within the meaning of Title II after
14     having reviewed the entirety of the record, inclusive of the medical records newly admitted
15     on remand. (AR 21-34.) On July 15, 2019, the Appeals Council denied Plaintiff further
16     review, noting “the reasons (Plaintiff cited in her appeal) do not provide a basis for
17     changing the Administrative Law Judge’s Decision.” (AR 1-8). By so finding, the Appeals
18     Council confirmed the ALJ’s determination of non-disability and denied Plaintiff Title II
19     benefits.
20           On September 13, 2019, Plaintiff initiated this litigation. (Doc. No. 1.) Pursuant to
21     42 U.S. section 405(g), Plaintiff seeks judicial review of Defendant’s denial of Title II
22     benefits. (Id.) On October 11, 2019, Plaintiff filed a First Amended Complaint (“FAC”),
23     which serves as the operative complaint in this matter. (Doc. No. 6.) On December 20,
24     2019, this Court issued an Order Setting Briefing Schedule on Cross-Summary Judgment
25     Motions. (Doc. No. 14.) On February 20, 2020, Plaintiff timely filed her summary
26     judgment motion. (Doc. No. 18.) On April 16, 2020, Defendant timely filed its cross-
27     summary judgment motion. (Doc. No. 19.) On May 19, 2020, Plaintiff replied to
28     Defendant’s cross-summary judgment motion. (Doc. No. 20.) The Parties’ cross-summary

                                                    3
                                                                                 19-CV-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2622 Page 4 of 22



 1     judgment motions are ripe for this Court’s review and recommendation to Judge Curiel.
 2        II.      FACTUAL BACKGROUND
 3                 a. Plaintiff’s Medical Condition
 4              Plaintiff was born on March 10, 1963. (AR 1784). In or around 2000, Plaintiff
 5     worked as a caregiver with In-Home Support Services (“IHSS”). (AR 1785). Her job duties
 6     centered on providing patient care, which encompassed bathing, dressing, and cooking for
 7     and feeding patients, as well as housekeeping and cleaning. (Id.) Plaintiff’s position as a
 8     caregiver necessarily involved physical activity, namely “sitting, standing, walking,
 9     bending, twisting, reaching, pushing, pulling, lifting up to 100 pounds, squatting, kneeling,
10     climbing, crawling, overhead work, keyboarding, grasping, and torqueing.” (Id.)
11              Throughout her years as a caregiver, Plaintiff experienced a series of injuries, most,
12     but not all, of which were job-related. First, Plaintiff was rear-ended in a car accident in
13     2007. (AR 1791.) Consequently, Plaintiff sustained a neck injury and underwent a course
14     of physical therapy for treatment. Her symptoms fully resolved. (Id.) Since then, Plaintiff’s
15     injuries arose in the course of her employment with IHSS. In 2009, Plaintiff reported
16     experiencing pain in both of her wrists as a result of carrying groceries for her patients.
17     (AR 1791.) In 2010, Plaintiff reported slipping and falling at work, which caused Plaintiff
18     lower back pain. (Id.) After seeking and receiving treatment, Plaintiff’s back issues
19     resolved within two weeks. (Id.)
20              Most seriously, on or around January 4, 2011, Plaintiff suffered a workplace injury
21     while attempting to dress an elderly patient who weighed approximately 180 pounds. (AR
22     1791.) As a result of her injury, Plaintiff reported “experiencing pain within both of her
23     shoulders, knees, and hips as well as within her low back and head.” (Id.) Plaintiff’s injury
24     prompted her to seek treatment from Dr. Romero, who had been treating Plaintiff in his
25     capacity as a pain specialist since September 2009. (AR 1204; 1935.) Plaintiff has not
26     returned to work to any extent since June 15, 2011. (AR 1786.)
27     ///
28     ///

                                                       4
                                                                                   19-CV-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2623 Page 5 of 22



 1                b. Dr.’s Romero’s Medical Examination and Treatment of Plaintiff
 2            Over the years, Dr. Romero treated Plaintiff for numerous physical conditions
 3     relating to bilateral arm pain, bilateral leg pain, right shoulder and back pain, and right
 4     rotator cuff repair, as well as mental conditions, namely depression and generalized
 5     anxiety, the findings of which were central to the ALJ’s September 5, 2018 Notice of
 6     Decision2. (AR 103.)
 7            Between April 2013 through February 2016, Dr. Romero reported Plaintiff was
 8     responding well to prescribed medication for pain management and observed that
 9     Plaintiff’s condition continued to improve. (AR 759; 801; 1125; 1235; 1261; 1747; 1750.)
10     Further, Dr. Romero conducted ongoing physical examinations in response to Plaintiff’s
11     lower back and bilateral knee pain stemming from her 2011 workplace injury. Dr.
12     Romero’s notes on these physical examinations were largely unremarkable in documenting
13     “mild to moderate tenderness,” “negative SLR [straight leg raising test],” and “normal
14     strength and gait.” (AR 584-585; 609-610; 714-715; 720; 730; 736-737; 741-742; 746-747;
15     1112; 1117; 1127; 1133; 1144.)
16            Additionally, Dr. Romero assessed the state of Plaintiff’s mental health on an
17     ongoing basis. Dr. Romero’s progress notes reflected “[Plaintiff] has no difficulty focusing
18     on a subject” (AR 25), “no complaints of dizziness or vertigo” and a normal CT scan of
19     Plaintiff’s head in August 2015 (Id.), Plaintiff’s ability to “attend to and follow commands
20     normally and with intact memory” (AR 26), “no difficulty focusing on a subject” (Id.),
21     Plaintiff “was exercising by walking half a mile to one mile three times a week” (AR 31),
22     and that, despite Plaintiff’s disabling condition, which including depression and anxiety,
23     Plaintiff “[took] a number of trips, primarily to Mexico that involve[d] taking the bus which
24     [could] last up to 9 hours… [and] she was even able to make the international trip to the
25
26
27     2 Various other state agency and independent physicians evaluated and treated Plaintiff for purposes of
       the relevant proceedings. Those physicians and medical experts’ opinions, notes, and records are
28     referenced in Section IV: Discussion of this Report and Recommendation, where appropriate.

                                                           5
                                                                                           19-CV-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2624 Page 6 of 22



 1     Philippines where she stayed for 3 months.” (AR 29-30.)
 2            In April 2016, Dr. Romero concluded Plaintiff was limited in her ability to work due
 3     to lower back and leg pain. (AR 1204-1205.) Specifically, Dr. Romero found Plaintiff:
 4                (1) would be off work 25 percent of the time due to trouble concentrating;
 5                (2) would miss more than four days of work per month;
 6                (3) could occasionally lift no more than 20 pounds or else worsen Plaintiff’s lower
 7                back pain;
 8                (4) could sit four hours per day and stand or walk three hours per day;
 9                (5) required a sit/stand option at work;
10                (6) could frequently reach in all directions;
11                (7) could occasionally push and pull with the bilateral upper extremities;
12                (8) occasionally climb ramps and stairs but never climb ladders and scaffolds;
13                (9) rarely balance, stoop, kneel, crouch;
14                (10) never crawl;
15                (11) occasionally operate a motor vehicle;
16                (12) occasionally be exposed to extreme temperatures;
17                (13) and never be exposed to unprotected heights, pulmonary irritants, and
18                vibrations. (AR 1204-1207.)
19                c. The ALJ’s September 5, 2018 Notice of Decision
20            As noted, on September 5, 2018, the ALJ issued his Notice of Decision. The ALJ
21     set forth the following key findings that ultimately informed his conclusion that Plaintiff
22     was not disabled within the meaning of Title II3:
23         (1) “The claimant last met the insured status requirements of the Social Security Act on
24            December 31, 2016” (AR 24);
25         (2) “The claimant did not engage in substantial gainful activity during the period from
26
27
       3The Court cites directly to all relevant portions of the ALJ’s September 5, 2018 Notice of Decision to
28     avoid any confusion or misinterpretation of the ALJ’s findings on Plaintiff’s disability status.

                                                           6
                                                                                           19-CV-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2625 Page 7 of 22



 1           her alleged onset date of June 15, 2011 through her date last insured of December
 2           31, 2016 (20 CFR 404.1571, et seq.)” (Id.);
 3        (3) “Through the date last insured, the claimant had the following severe impairments:
 4           degenerative disc disease of the lumbar spine; status post bilateral shoulder surgeries
 5           with residual bilateral shoulder pain; major depressive disorder; and post-traumatic
 6           stress disorder (PTSD) (20 CFR 404.1520(c))” (Id.);
 7              a. In so finding, the ALJ cited to the evidentiary record as follows:
 8                 • “Examinations show normal range of motion of the hips with no
 9                     neurological deficits” (AR 24);
10                 • “No severe hip impairment is established” (Id.);
11                 • “Neurologist Edward Friedman, M.D., who evaluated the claimant in May
12                     2014 did not [find] evidence of any neurological disorder and opined that
13                     there was no evidence to warrant further neurological testing. No severe
14                     neurological impairment is established in connection with these
15                     complaints” (Id.);
16                 • “MRI scans of the cervical spine in August 2012 and April 2014 were
17                     completely normal. CT scan of the cervical spine in August 2015 was
18                     normal. Examinations of the cervical spine have been mostly normal other
19                     than some reduced range of motion with tenderness and paraspinal muscle
20                     spasms on rare occasions” (AR 25);
21                 • “MRI scan of the left knee in May 2012 was normal. X-ray of the left knee
22                     in November 2012 was negative. MRI of the left knee in September 2012
23                     was only remarkable for chrondromalacia of the medical margin of the
24                     patella. MRI of the right knee in May 2012 was normal. Examinations of
25                     the knees reveal full range of motion of the knees. No severe knee
26                     impairment is established by the record” (Id.);
27                 • “EMG/NCV testing in July 2012 was normal with no evidence of carpal
28                     tunnel   syndrome.    Further, the     claimant   has    been    consistently

                                                    7
                                                                                 19-CV-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2626 Page 8 of 22



 1                   neurologically intact. This is not a severe impairment” (Id.);
 2                • “MRI scan of the left elbow in September 2012 showed mild distal triceps
 3                   tendinopathy” (Id.);
 4                • “Attending physician Romero documented no complaints of dizziness or
 5                   vertigo. CT scan of [Plaintiff’s] head in August 2015 was normal.
 6                   Neurologist Edward Friedman, M.D., who evaluated the claimant in May
 7                   2014, did not find evidence of any neurological disorder and opined that
 8                   there was no evidence to warrant further neurological testing. No severe
 9                   neurological impairment is established in connection with the complaints
10                   of vertigo and dizziness” (Id.);
11                • “There is no evidence of continued alcohol abuse. Therefore, her history
12                   of alcohol abuse, in reported full remission, is not a severe impairment”
13                   (Id.); and, finally,
14                • “There are no records that indicate that the claimant’s asthma had been a
15                   significant problem requiring ongoing or regular treatment. Examinations
16                   of her lungs have been normal. Her asthma is not a severe impairment.”
17                   (Id.)
18        (4) “Through the date last insured, the claimant did not have an impairment or
19          combination of impairments that met or medically equaled the severity of one of the
20          listed impairments on 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
21          404.1520(d), 404.1525 and 404.1526)” (AR 26);
22             a. In so finding, the ALJ cited to the evidentiary record as follows:
23             • “In understanding, remembering, or applying information, the claimant had a
24                mild limitation. Progress notes from attending physician Romero show that
25                the claimant is able to attend to and follow commands normally and with
26                intact memory. Mental status examinations from PsyCare and Dr. Chavez
27                show that the clamant has been mostly cognitively intact since he began
28                treating the claimant in 2011, except for some visits in which he noted poor

                                                  8
                                                                              19-CV-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2627 Page 9 of 22



 1                 memory. This limitation is consistent with the opinion of Dr. Nicholson” (AR
 2                 26);
 3              • “In interacting with others, the claimant had a mild limitation. This limitation
 4                 is consistent with the opinion of Dr. Nicholson, [another physician who
 5                 examined Plaintiff]. The record shows that even with the claimant’s physical
 6                 and mental impairments, she has a fairly good support network consisting of
 7                 her immediate relative(s) and friends” (Id.);
 8              • “With regard to concentrating, persisting, or maintaining pace, the claimant
 9                 had a moderate limitation. Progress notes from Dr. Romero show that the
10                 claimant has no difficulty focusing on a subject. Mental status examinations
11                 from PsyCare and Dr. Chavez show that claimant has been mostly cognitively
12                 intact since he began treating claimant in 2011, except for some visits in which
13                 he noted poor concentration. While Dr. Nicholson opined that the claimant
14                 has a mild limitation in this domain, I have given the claimant the benefit of
15                 the doubt and found a moderate limitation is indicated when considering the
16                 combined effects of her depression, anxiety, and chronic pain” (Id.); and,
17                 finally,
18              • “As for adapting or managing oneself, the claimant had experienced a
19                 moderate limitation (one inpatient psychiatric hospitalization in July 2014.
20                 However, mental health treatment records show that the claimant’s symptoms
21                 have stabilized with treatment; there is no evidence of suicidal ideation,
22                 suicide attempts, panic attacks, agoraphobia, or other exacerbations. She has
23                 been able to live normally and even take a number of trips, primarily to
24                 Mexico that can require up to a 9 hour bus ride… She even had a 3 month stay
25                 in the Philippines. (AR 27.) Because the claimant’s mental impairments did
26                 not cause at least two “market” limitations or one “extreme limitation, the
27                 paragraph B criteria were not satisfied.” (Id.)
28        (5) “After careful consideration of the entire record, the undersigned finds that, through

                                                    9
                                                                                 19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2628 Page 10 of 22



 1       the date last insured, the claimant had the residual functional capacity to perform
 2       light work as defined in 20 CFR 404.1567(b) except for occasional bending,
 3       stooping, crouching, climbing stairs, kneeling; no crawling or climbing ladders; and
 4       due to her depression and anxiety, she is limited to no complex or highly detailed
 5       work but can do simple or mildly detailed work” (AR 27);
 6           a. In so finding, the ALJ cited to the evidentiary record as follows:
 7           • “In making this finding, the undersigned has considered all symptoms and the
 8              extent to which these symptoms can reasonably be accepted as consistent with
 9              the objective medical evidence and other evidence, based on the requirements
10              of 20 CFR 404.1529 and SSR 16-3p. The undersigned has also considered
11              opinion evidence in accordance with the requirements of 20 CFR 404.1527.”
12              (AR 27.)
13    (6) “Through the date last insured, the claimant was unable to perform any of her past
14       relevant work (20 CFR 404.1565) (AR 32.) …I accept the testimony of the
15       vocational expert and so find” (AR 32);
16    (7) “The claimant was born on March 10, 1963 and was 53 years old, which is defined
17       as a young individual age 18-49, on the date last insured. The claimant subsequently
18       changed age category to closely approaching advance age (20 CFR 404.1563)” (Id.);
19    (8) “The claimant has a marginal education and is able to communicate in English” (Id.);
20    (9) “Transferability of job skills is not material to the determination of disability because
21       using the Medical-Vocational Rules as a framework supports a finding that the
22       claimant is ‘not disabled,’ whether or not the claimant has transferable job skills (See
23       SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2)” (Id.);
24    (10)      “Through the date last insured, considering the claimant’s age, education,
25       work experience, and residual functional capacity, there were jobs that existed in
26       significant numbers in the national economy that the claimant could have performed
27       (20 CFR 404.1569 and 404.1569(a)” (Id.); and
28    (11)       “The claimant was not under a disability, as defined in the Social Security

                                                 10
                                                                               19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2629 Page 11 of 22



 1         Act, at any time from June 15, 2011, the alleged onset date, through December 31,
 2         2016, the date last insured (20 CFR 404.1520(g))” (AR 33).
 3         Taking these findings together, the ALJ determined Plaintiff’s residual functional
 4   capacity (“RFC”) was restricted by certain exertional limitations, specifically: (1)
 5   occasionally lifting and/or carrying up to 20 pounds; (2) frequently lifting and/or carrying
 6   up to 10 pounds; (3) standing and/or walking with normal breaks for approximately six
 7   hours in an eight-hour workday; (4) occasionally climbing ramps and/or stairs; (5) never
 8   climbing ladders, ropes, and/or scaffolds; and (6) occasionally stopping, kneeling,
 9   crouching, and crawling. (AR 106-7.) In light of these limitations, the ALJ concluded,
10   “considering [Plaintiff’s] age, education, work experience, and residual functional
11   capacity, the claimant was capable of making a successful adjustment to other work that
12   existed in significant numbers in the national economy.” (Id.) Accordingly, the ALJ held
13   “Plaintiff was not disabled under sections 216(i) and 223(d) of the Social Security Act
14   through December 31, 2016, the date last insured.” (AR 33.)
15      III.   LEGAL STANDARD
16             a. Title II Analysis
17         Under Title II of the Social Security Act, an applicant merits Social Security
18   Disability Insurance if (1) she suffers from a medically determinable impairment that has
19   endured or can be expected to endure for at least twelve consecutive months or is
20   reasonably likely to result in death; and (2) as a result of her impairment, she cannot
21   perform the work that she previously performed or any other gainful work within the
22   national economy. 42 U.S.C. § 423(d)(2)(A) (emphasis added). At all times, the applicant
23   bears the burden of establishing her disability and entitlement to benefits. Valentine v.
24   Comm’r of Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2007); Rhinehart v. Finch, 438
25   F.2d 920, 921 (9th Cir. 1971). Where the applicant makes such showing, the burden shifts
26   to the Commissioner to prove the applicant is still able to work and there is work available
27   for her. Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007); Kail v. Heckler, 722 F.2d 1496,
28   1498 (9th Cir. 1984).

                                                  11
                                                                              19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2630 Page 12 of 22



 1         To evaluate whether an applicant is qualified under the Act, the court undertakes a
 2   five-step inquiry, namely whether (1) the applicant is presently working in a substantially
 3   gainful activity; (2) the subject impairment is severe; (3) the impairment “meets or equals”
 4   one of the list of impairments itemized in the Social Security Regulations; (4) the applicant
 5   is able to perform any work that she has not previously performed; and (5) the applicant is
 6   able to perform any other work, where, if so, the Commissioner bears the burden of proving
 7   “that there are a significant number of jobs in the national economy that the [applicant] can
 8   do.” 20 C.F.R. § 404.1520 (1999). Importantly, the court’s inquiry ends where an applicant
 9   is found to be “disabled” or “not disabled” at any step in the analysis. Id.
10             b. Judicial Review of Administrative Decisions on Title II Applications
11         Section 405(g) of the Act allows unsuccessful applicants to seek judicial review of
12   the Commissioner’s final administrative decisions. 42 U.S.C. § 405(g). The scope of
13   judicial review is limited. The Commissioner’s denial of benefits “will be disturbed only
14   if it is not supported by substantial evidence or is based on legal error.” Brawner v. Sec’y
15   of Health and Human Servs., 830 F.2d 432, 433 (9th Cir. 1988); see also Sandgather v.
16   Chater, 108 F.3d 978, 980 (9th Cir. 1997) (substantial evidence is “more than a mere
17   scintilla” but less than a preponderance).
18         At all times, the court must consider the record in its totality, weighing evidence that
19   both supports and weakens the Commissioner’s conclusions. Desrosiers v. Sec’y of Health
20   & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988). Where an Administrative Law Judge
21   (“ALJ”) fails to apply the proper legal standards in reaching his decision, the court must
22   set aside the ALJ’s decision. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005).
23   On the other hand, where the evidence supports more than one rational interpretation, the
24   court must uphold the ALJ’s decision. Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984).
25   Under such circumstances, the court’s deference to the ALJ’s decision is compulsory.
26   Bayliss, 427 F.3d at1214 n.1; Sandqathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997).
27   ///
28   ///

                                                   12
                                                                                19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2631 Page 13 of 22



 1      IV.   DISCUSSION
 2            a. The ALJ Properly Assessed Opinion Evidence
 3         Plaintiff’s summary judgment motion is largely premised upon the contention that
 4   the ALJ improperly weighed medical opinion evidence from Plaintiff’s treating physician,
 5   Dr. Romero, in finding Plaintiff not disabled under Title II. (Doc. No. 18, 6-21.) In
 6   particular, Plaintiff charges the ALJ with “substituting his own lay opinion for that of the
 7   medical provider” by “reject[ing]… a medical provider’s opinion as inconsistent with their
 8   own treatment notes.” (Doc. No. 18, 15:5-8.) Plaintiff also argues the ALJ wrongly
 9   discounted Plaintiff’s examining physician, Dr. Sidney Levine’s (“Dr. Levine”), medical
10   opinion that Plaintiff was “disabled from carrying out her regular work activities” for
11   purposes of Plaintiff’s then-pending Worker’s Compensation claim. (AR 1796.) The Court
12   examines these two assertions in turn and finds neither persuasive.
13                   i. Dr. Romero’s Medical Opinion
14         As a threshold matter, an ALJ is authorized to assess the credibility of medical
15   opinions in the record and assign weight to those opinions accordingly. 20 C.F.R. §
16   404.1527. In doing so, the ALJ must be able to articulate the basis for assigning more or
17   less weight to the relevant medical opinions. 20 C.F.R. § 404.1527(c); Batson v. Comm’r
18   of Soc. Sec., 359 F.3d 1190, 1197 (9th Cir. 2004). Contrary to what Plaintiff suggests, an
19   ALJ is not obligated to assign more weight to a medical opinion solely because that the
20   opinion was provided by a litigant’s treating physician. Rather, a medical opinion earns its
21   weight in proportion to the evidence and its consistency with “the record as a whole.” 20
22   C.F.R. § 404.1527(c)(4); Valentine v. Astrue, 574 F.3d 685, 692-93 (9th Cir. 2009); Bray
23   v. Astrue, 554 F.3d 1219, 1228 (9th Cir. 2009).
24         Plaintiff cites a single case, Miller v. Astrue, in support of her proposition that the
25   ALJ improperly substituted his judgment for that of Dr. Romero’s regarding Plaintiff’s
26   medical condition. The pin cite Plaintiff submits to the Court states that an ALJ is “not at
27   liberty to ignore medical evidence or substitute his own views for uncontroverted medical
28   opinion.” Miller v. Astrue, 695 F.Supp.2d 1042, 1048 (C.D. Cal., Jan. 28, 2010) (citing

                                                  13
                                                                               19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2632 Page 14 of 22



 1   Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir.1999); Day v. Weinberger, 522 F.2d 1154, 1156
 2   (9th Cir.1975); Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir.1998); Rohan v. Chater, 98
 3   F.3d 966, 970 (7th Cir.1996); Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir.1985)). As
 4   a foundational matter, the Miller pin cite sets forth well-established law, and when applied
 5   to the facts of this case, is rather inconsequential. To that end, the facts of Miller starkly
 6   contrast the record here and does not support Plaintiff’s position regarding the ALJ’s
 7   treatment of Dr. Romero’s medical opinion. Nevertheless, Plaintiff opted to
 8   mischaracterize Miller to suggest the ALJ was not entitled to accounting for obvious
 9   inconsistencies throughout Dr. Romero’s records in the ALJ’s Notice of Decision.
10   Plaintiff’s misleading citation to Miller is not well taken and makes apparent that Plaintiff
11   lacks legal authority to support her position, especially given that Miller is Plaintiff’s sole
12   legal support.
13         Moreover, Plaintiff fails to show any factual basis that the ALJ substituted his own
14   conceptions about Plaintiff’s medical condition for Dr. Romero’s medical opinion. Plaintiff
15   also does not present evidence the ALJ ignored Dr. Romero’s medical records to any
16   extent. Having reviewed the more than 2,500 pages of the administrative record, the Court
17   finds no such evidence exists. In fact, the ALJ’s Notice of Decision is supported by
18   citations to Dr. Romero’s medical opinion, the evidentiary record, and the inconsistencies
19   between the two. Plaintiff attempts to skirt this uncomfortable truth by suggesting the
20   inconsistencies within Dr. Romero’s medical opinions arise from Plaintiff’s “self-
21   description of her impairments and limitations,” which Dr. Romero noted during Plaintiff’s
22   medical appointments. (Doc. No. 18, 12:1-8.) Not so.
23         Discrepancies plainly exist between Dr. Romero’s opinions and the evidentiary
24   record itself, which includes the results of examinations Dr. Romero conducted on Plaintiff
25   and Dr. Romero’s notes on Plaintiff’s medical condition. As noted, since 2009, Dr. Romero
26   treated Plaintiff for numerous physical conditions relating to bilateral arm pain; bilateral
27   leg pain; right shoulder and back pain; and right rotator cuff repair, as well as mental
28   conditions, namely depression and generalized anxiety. (AR 103; 1204; 1935.) Throughout

                                                   14
                                                                                 19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2633 Page 15 of 22



 1   his evaluation and treatment of Plaintiff, Dr. Romero conducted numerous physical and
 2   mental examinations of Plaintiff’s medical condition, the findings of which are, at times,
 3   at odds with Dr. Romero’s conclusions about Plaintiff’s disability status. To refresh, in
 4   April 2016, Dr. Romero concluded Plaintiff was limited in her ability to work due to lower
 5   back and leg pain. (AR 1204-1205.) As aforementioned, Dr. Romero found Plaintiff:
 6         (1) would be off work 2 percent of the time due to trouble concentrating;
 7         (2) would miss more than four days of work per month;
 8         (3) could occasionally lift no more than 20 pounds or else worsen Plaintiff’s lower
 9            back pain;
10         (4) could sit four hours per day and stand or walk three hours per day;
11         (5) required a sit/stand option at work;
12         (6) could frequently reach in all directions;
13         (7) could occasionally push and pull with the bilateral upper extremities;
14         (8) occasionally climb ramps and stairs but never climb ladders and scaffolds;
15         (9) rarely balance, stoop, kneel, crouch;
16         (10) never crawl;
17         (11) occasionally operate a motor vehicle;
18         (12) occasionally be exposed to extreme temperatures;
19         (13) and never be exposed to unprotected heights, pulmonary irritants, and
20            vibrations. (AR 1204-1207.)
21         Having considered Dr. Romero’s findings, the ALJ ultimately assigned marginal
22   weight to Dr. Romero’s opinion because it conflicted with Dr. Romero’s own notes,
23   Plaintiff’s examination results, evidence of Plaintiff’s rehabilitation and effective
24   treatment, Plaintiff’s own admissions regarding her physical and mental abilities, and the
25   opinions of agency physicians. (AR 30-31.) To that end, and rather notably, the ALJ
26   observed “the claimant has not generally received the type of medical treatment one would
27   expect for a totally disabled individual.” (AR 29.)
28         As to Plaintiff’s physical health, the ALJ observed Dr. Romero’s notes, Plaintiff’s

                                                  15
                                                                              19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2634 Page 16 of 22



 1   examination results under his care, and Plaintiff’s own admissions undermined Dr.
 2   Romero’s finding of Plaintiff’s disabling condition. Between April 2013 through February
 3   2016, Dr. Romero reported Plaintiff was responding well to prescribed medication for pain
 4   management and observed Plaintiff’s condition continued to improve. (AR 759; 801; 1125;
 5   1235; 1261; 1747; 1750.) Further, Dr. Romero conducted ongoing physical examinations
 6   in response to Plaintiff’s alleged lower back and bilateral knee pain stemming from 2012
 7   and the results of those examinations did not support Dr. Romero’s ultimate conclusions
 8   on Plaintiff’s disability status. Specifically, between February 2012 and October 2014,
 9   Plaintiff’s examination results were largely unremarkable and repeatedly comprised of Dr.
10   Romero’s notes of “mild to moderate tenderness,” “negative SLR [straight leg raising
11   test],” and “normal strength and gait.” (AR 584-585; 609-610; 714-715; 720; 730; 736-
12   737; 741-742; 746-747; 1112; 1117; 1127; 1133; 1144.)
13         Equally important, Plaintiff admitted to frequently traveling to Mexico, which
14   involved sitting through a nine-hour bus ride, and travelling internationally to the
15   Philippines for a period of three months. Dr. Romero acknowledged so in his notes.
16   Further, Dr. Romero also documented that Plaintiff “was exercising by walking half a mile
17   to one mile three times a week.” (AR 31.) Taken together, Plaintiff’s cross-border and
18   international travels and ability to exercise multiple times on a weekly basis belied Dr.
19   Romero’s position that Plaintiff would be substantially limited in her range of motion and
20   physical stamina in a functional capacity at work. (AR 30-31.) It was, therefore, reasonable
21   for the ALJ to discount Dr. Romero’s assessment of Plaintiff’s physical health when
22   viewed in totality of the evidentiary record.
23         As to Plaintiff’s mental health, the ALJ noted “mental health treatment records show
24   that claimant’s symptoms have stabilized with conservative mental health treatment.” (AR
25   29.) The ALJ highlighted a lack of evidence of weight loss, sleep deprivation, and cognitive
26   deficits “due to pain or depression.” (AR 30.) As noted immediately above, Dr. Romero’s
27   own notes indicate that, despite her reportedly disabling condition, Plaintiff “has been able
28   to take a number of trips, primarily to Mexico that involve taking the bus which can last

                                                     16
                                                                               19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2635 Page 17 of 22



 1   up to 9 hours… she was even able to make the international trip to the Philippines where
 2   she stayed for 3 months.” (AR 29-30.) Plaintiff’s general mental wellness was underscored
 3   by other medical consultants, including state agency doctors and attending psychiatrist Dr.
 4   Mario Chavez, who observed Plaintiff was “doing okay” and that she “had no problems,”
 5   which was affirmed in a progress note on June 15, 2015.” (Id.) Further, the ALJ observed
 6   “the objective medical evidence shows that the medications have been relatively effective
 7   in controlling the claimant’s symptoms… Moreover, the claimant has not alleged any side
 8   effects from the use of medications…” (Id.) With these circumstances in mind, the Court
 9   finds no basis to conclude the ALJ acted improperly when he declined to place more weight
10   on Dr. Romero’s medical opinion. In view of the record the ALJ cited in his Notice of
11   Decision, the evidence suggests Plaintiff was objectively better off than Dr. Romero
12   concluded in April 2016 and not limited to the severe extent Dr. Romero represented.
13          Based on the above, the ALJ concluded, “the record does not show that the claimant
14   requires any special accommodations to relieve her pain or other symptoms… In contrast
15   to the allegations of claimant’s disabling pain and limitation, she does not exhibit any
16   significant atrophy, loss of strength, or difficulty moving that are indicative of severe and
17   disabling pain…. There is no evidence of weight loss… there is no evidence of sleep
18   deprivation... there is no evidence of cognitive deficits… Consequently, taking into account
19   the claimant’s statements concerning the intensity, persistence, and limiting effective of
20   her symptoms, the record does not support a more restrictive residual functional capacity
21   than that found above for the period prior to the date last insured.” (AR 29-30.) The Court
22   strains to find impropriety in ALJ’s decision to assign less weight to Dr. Romero’s medical
23   opinion, considering the evidentiary record controverts Dr. Romero’s broad conclusions of
24   Plaintiff’s disability status.
25                    ii. Dr. Levine’s Vocational Statement
26          Plaintiff also argues the ALJ’s Notice of Decision did not sufficiently account for
27   Dr. Levine’s March 12, 2012 statement that “Plaintiff was disabled from carrying out her
28   regular work activities.” (AR 1796.) Plaintiff adds that Dr. Levine testified “an individual

                                                  17
                                                                               19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2636 Page 18 of 22



 1   who requires even one extra unscheduled break, and/or would be absent three days per
 2   months, is unable to maintain competitive employment.” (AR 65.) From this solitary
 3   excerpt, Plaintiff concludes she sufficiently demonstrated her total disability to the ALJ,
 4   when taken together with Dr. Romero’s medical opinion described above. (AR 65.)
 5   Plaintiff errs in doing so. “Opinions on some issues… are, instead, opinions on issues
 6   reserved to the Commissioner because they are administrative findings that are dispositive
 7   of a case.” 20 C.F.R. § 404.1527(d). Specifically, the Code of Federal Regulations on
 8   employee disability benefits reserves “opinions that you are disabled” exclusively for the
 9   Commissioner’s determination. 20 C.F.R. § 404.1527(d)(1). Importantly, and for this very
10   reason, the Commissioner “will not give any special significance to the source of an
11   opinion on issues reserved to the Commissioner described in paragraphs (d)(1) and (d)(2)
12   of this section.” 20 C.F.R. § 404.1527(d)(3).
13         As a foundational matter, Dr. Levine’s statement regarding Plaintiff’s inability to
14   carry out her “regular work activities” does not de facto make Plaintiff totally or partially
15   disabled such that Plaintiff may be precluded from maintaining any employment available
16   in the national economy. See generally 20 C.F.R. § 404.1520. As Defendant points out,
17   taking his statement in the context of the entirety of his March 12, 2012 report, Dr. Levine
18   noted Plaintiff was specifically limited in one aspect of her prior work as a caregiver,
19   namely lifting 100 or more pounds at a time. Beyond this observation, Dr. Levine’s March
20   12, 2012 report summarizes overall unremarkable physical examination results, including,
21   but not limited to, “slight narrowing of the L5-S1 intervertebral disc space, [where] the
22   remaining disc spaces are adequately maintained,” “no evidence of fracture or bony
23   abnormalities” in the hips, “normal x-ray examination of the pelvis,” “the glenohumeral
24   joint appears normal” in the left shoulder, “no evidence of fracture, soft tissue calcification,
25   or bony abnormality” in either the right or left knee, and “normal x-ray examination” of
26   both the right and left knees. (AR 1792.)
27         The ALJ ultimately accepted and found in favor of Dr. Levine’s testimony as a
28   vocational expert, first as to Dr. Levine’s determination that Plaintiff “actually performed

                                                    18
                                                                                 19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2637 Page 19 of 22



 1   her past work at the heavy/ very heavy exertional level” and second as to Dr. Levine’s
 2   opinion, based on Plaintiff’s RFC finding, that Plaintiff was “unable to perform any of her
 3   past relevant work, either as actually done or as generally done in the national economy.”
 4   (AR 32.) Concurrently, however, the ALJ’s acceptance of Dr. Levine’s two central findings
 5   does not require the ALJ to extrapolate from Dr. Levine’s opinion and conclude Plaintiff
 6   was totally disabled and unable to participate in any capacity in the national economy. To
 7   do so would subvert the very regulations to which the ALJ is bound, namely to make
 8   independent decisions on the matter of a claimant’s disability status.
 9         Based on the totality of the record, the ALJ’s own determinations that Plaintiff (1)
10   was able to perform light work consisting of, in part, carrying up to 20 pounds at a time
11   and (2) could no longer work as a caregiver due to her physical condition align with Dr.
12   Levine’s findings about Plaintiff’s functional limitations. Thus, the ALJ accounted for Dr.
13   Levine’s vocational statement in, appropriately, making an independent and objective
14   decision regarding Plaintiff’s disability status. For these reasons, the Court finds the ALJ
15   appropriately treated Dr. Levine’s vocational statement in the context of issuing his
16   September 5, 2018 Notice of Decision.
17            b. The ALJ Properly Assessed Plaintiff’s Residual Functional Capacity
18         In supplementing her argument regarding the ALJ’s failure to properly evaluate
19   medical opinion evidence, Plaintiff maintains the ALJ neglected to consider Plaintiff’s
20   “moderate difficulties in concentration, persistence, or pace” in issuing his RFC finding.
21   (Doc. No. 18., 22:10-13.) Plaintiff contends that, despite acknowledging her “poor
22   concentration at some [medical] visits, and, due to her depression, anxiety and chronic
23   pain,” the ALJ “included no limitations regarding concentration, persistence, or pace in the
24   RFC, but only limited [Plaintiff] to simple or mildly detailed work.” (Id., 22:13-21.) For
25   this reason, Plaintiff posits the ALJ fell short of providing the “more detailed assessment”
26   the RFC inquiry calls. The Court disagrees. In looking to the ALJ’s Notice of Decision,
27   there is ample detail to demonstrate the ALJ examined and accounted for evidence bearing
28   on Plaintiff’s ability to concentrate, maintain stamina, and pace herself in mental tasks,

                                                  19
                                                                              19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2638 Page 20 of 22



 1   amongst other categories of assessment, that commonly arise in the workplace.
 2         At all times, “it is the responsibility of the ALJ ... to determine residual functional
 3   capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001). Consequently, the ALJ
 4   is considered the final arbiter in resolving ambiguities in the medical evidence; thus, his
 5   conclusions are subject to substantial deference. Tommasetti v. Astrue, 533 F.3d 1035, 1041
 6   (9th Cir. 2008); Batson v. Comm’r, 359 F.3d 1190, 1193 (9th Cir. 2004). Notably, “the
 7   Commissioner’s findings are upheld if supported by inferences reasonably drawn from the
 8   record.” Id. Here, the ALJ’s Notice of Decision is readily supported by inferences that are
 9   reasonably drawn from the record as it pertains to Plaintiff’s mental faculties and range.
10         The ALJ notes Plaintiff had a “mild limitation” in “understanding, remembering, or
11   applying information,” Dr. Romero’s progress notes “show[ed] [Plaintiff] is able to attend
12   to and follow commands normally and with intact memory,” Dr. Chavez’s examinations
13   also demonstrated Plaintiff “has been mostly cognitively intact since he began treating
14   [Plaintiff] in 2011, except for some visits in which he noted poor memory,” and that Dr.
15   Chavez’s report was consistent with Dr. Nicholson’s medical opinion. (AR 26.)
16         The ALJ continued in noting that, although Plaintiff had a “moderate limitation” in
17   concentrating, persisting, or maintaining pace, Dr. Romero’s progress notes “show[ed] that
18   [Plaintiff] has no difficulty focusing on a subject” and that Dr. Chavez determined Plaintiff
19   “has been mostly cognitively intact since he began treating [her] in 2011, except for some
20   visits in which he noted poor concentration.” (AR 26.) Further, despite observing that Dr.
21   Nicholson opined Plaintiff only had a “mild limitation” in this area, the ALJ “ha[d] given
22   [Plaintiff] the benefit of the doubt and found a moderate limitation [was] indicated when
23   considering the combined effects of her depression, anxiety, and chronic pain.” (Id.)
24         Additionally, regarding Plaintiff’s ability to adapt and manage herself, the ALJ
25   found Plaintiff “had experienced a moderate limitation, including of one in-patient
26   psychiatric hospitalization in July 2014. (AR 27.) Concurrently, the ALJ noted Plaintiff’s
27   mental health records indicated that she had “stabilized with treatment, [and] there [was]
28   no evidence of suicidal ideation, suicidal attempts, panic attacks, agoraphobia, or other

                                                  20
                                                                               19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2639 Page 21 of 22



 1   exacerbations.” (Id.) The ALJ also accounted for Plaintiff’s admissions regarding her
 2   ability to travel multiple times to Mexico per year and travel internationally to the
 3   Philippines and stay there for a period of three months. (Id.)
 4           Taken together, the ALJ’s assessments of Plaintiff’s mental health and, specifically,
 5   her ability to concentrate, persist, and maintain pace were sufficiently detailed and
 6   supported by the record. Further, the ALJ exercised his discretion to Plaintiff’s benefit in
 7   finding a “moderate limitation” in Plaintiff’s ability to concentrate, persist, and maintain
 8   pace and, from there, determining that Plaintiff could still perform simple or mildly detailed
 9   worked. (AR 26-27, 30-31.) Lee v. Berryhill, 721 F. App’x 604, 608 (9th Cir. 2017) (that
10   plaintiff experienced moderate mental limitations reasonably supported the ALJ’s RFC
11   finding that plaintiff could still perform simple tasks); Stubbs-Danielson v. Astrue, 539
12   F.3d 1169, 1174-1176 (9th Cir. 2008) (same, and noting no impropriety in ALJ’s decision
13   that plaintiff could perform simple, repetitive tasks in light of his moderate difficulties
14   concentrating, persisting, and maintaining pace and the medical record in evidence). The
15   ALJ made these determinations in spite of Dr. Nicholson’s medical opinion that Plaintiff
16   was only mildly limited in such mental functions. Thus, the ALJ appropriately considered
17   the evidentiary record and, where warranted, gave Plaintiff the benefit of the doubt in
18   determining she “did not have an impairment or combination of impairments that met or
19   medically equaled the severity of one of the listed impairments on 20 CFR Part 404,
20   Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).” (AR 26.)
21      V.      CONCLUSION
22           For the foregoing reasons, the Court recommends that Plaintiff’s summary judgment
23   motion be DENIED and Defendant’s cross-summary judgment motion be GRANTED.
24   This Report and Recommendation is hereby submitted to the United States District Judge
25   Gonzalo P. Curiel, pursuant to 28 U.S.C section 636(b)(1) and Rule 72(b) of the Federal
26   Rules of Civil Procedure.
27   ///
28   ///

                                                   21
                                                                                19-CV-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 21 Filed 02/03/21 PageID.2640 Page 22 of 22



 1         Finally, it is ORDERED that, no later than Thursday, February 11, 2021, any
 2   party to this action may file written objections with the Court and serve a copy on all
 3   parties. The document should be captioned “Objections to Report and Recommendation.”
 4   No reply briefs in response to the Objections will be accepted.
 5         IT IS SO ORDERED.
 6   Dated: February 3, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 22
                                                                          19-CV-1760-GPC-WVG
